DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/11/2020 was considered and placed on the file of record by the examiner.
 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 10, 15, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko et al. (US 2014/0055610).

Regarding claim 1, Ko teaches a system, comprising: a computer-readable storage medium storing executable instructions for detecting abnormal scene (see para. 0105, 0108, where Ko discusses capturing images to recognize abnormal behavior such as fighting); and 
at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, the at least one processor is directed to: obtain data relating to a video scene (see para. 0020, where Ko discusses capturing video images of a scene);
identify at least two motion objects in the video scene based on the data (see para. 0105, 0108, where Ko discusses capturing motion of two objects fighting each other);
determine a first motion feature relating to the at least two motion objects based on the data (see para. 0105, 0108, where Ko discusses capturing motion of two objects fighting each other); 
determine a second motion feature relating to at least one portion of each of the at least two motion objects based on the data (see para. 0105, 0108, where Ko discusses capturing motion of two objects fighting each other); and 
 (see para. 0105, 0108, 0122, where Ko discusses capturing motion of two objects fighting each other).

Regarding claim 2, Ko teaches a wherein the at least one processor is further directed to: track movements of the at least two motion objects in the video scene (see para. 0109, where Ko discusses tracking movement of people in image data).

Regarding claim 7, Ko teaches wherein to determine whether the at least two motion objects are involved in a fight based on the first motion feature and the second motion feature, the at least one processor is further directed to: compare the first motion feature with a first criterion; compare the second motion feature with a second criterion; and determine whether the at least two motion objects are involved in the fight based on the comparison of the first motion feature with the first criterion and the comparison of the second motion feature with the second criterion (see para. 0108, 0112, where Ko discusses comparing motion size for each detected foreground blob to threshold values). 

Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 10 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 17 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer readable medium.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 8, 11-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2014/0055610) in view of Ma et al. (US 2007/0121999).

Regarding claim 3, Ko does not expressly teach wherein to track movements of the at least two motion objects in the video scene, the at least one processor is further directed to: track an entire body movement of each of the at least two motion objects in the video scene; and track a movement of at least one portion of each of the at least two motion objects in the video scene.  However, Ma teaches wherein to track movements of the at least two motion objects in the video scene, the at least one processor is further directed to: track an entire body movement of each of the at least two motion objects in the video scene (see figure 2A-B, para. 0022, where Ma discusses tracking persons fighting);  (see figure 2A-B, para. 0006, 0019, where Ma discusses tracking persons arms).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko with Ma to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ko in this manner in order to improve the detection of persons fighting by considering the motion created by the detected image regions indicative of violent force.     Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ko, while the teaching of Ma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion of detected objects to properly determine whether the objects are fighting each other.  The Ko and Ma systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 4, Ko does not expressly teach wherein the first motion feature relating to the at least two motion objects includes at least one of: movement trails of the at least two motion objects, motion intensities of the at least two motion objects, or motion consistencies of the at least two motion objects.  However, Ma teaches wherein the first motion feature relating to the at least two motion (see para. 0020-0021, where Ma discusses calculating pixel motion intensity values for image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko with Ma to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ko in this manner in order to improve the detection of persons fighting by considering the motion created by the detected image regions indicative of violent force.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ko, while the teaching of Ma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion of detected objects to properly determine whether the objects are fighting each other.  The Ko and Ma systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 5, Ko does not expressly teach wherein the second motion feature relating to at least one portion of each of the at least two motion objects includes at least one of: a movement trail of the at least one portion of each of the at least two motion objects, a motion consistency of the at least  (see para. 0006, 0024, where Ma discusses calculating the pixel velocity/speed of image data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko with Ma to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ko in this manner in order to improve the detection of persons fighting by considering the motion created by the detected image regions indicative of violent force. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ko, while the teaching of Ma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the motion of detected objects to properly determine whether the objects are fighting each other.  The Ko and Ma systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 6, Ko does not expressly teach, the at least one processor is further directed to: identify at least one surrounding object in the video scene; determine a third motion feature relating to the at least one surrounding object in the video scene; and determine whether the at least two motion objects are involved in the fight based on the first motion feature, the second motion feature, and the third motion feature.
However, Ma teaches the at least one processor is further directed to: identify at least one surrounding object in the video scene; determine a third motion feature relating to the at least one surrounding object in the video scene; and determine whether the at least two motion objects are involved in the fight based on the first motion feature, the second motion feature, and the third motion feature (see figure 1, para. 0006, 0024, where Ma discusses two or more motion feature such as arms or persons).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko with Ma to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ko in this manner in order to improve the detection of persons fighting by considering the motion created by the detected image regions indicative of violent force.   Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ko, while the teaching of Ma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and 

Regarding claim 8, Ko does not expressly teach, the at least one processor is further directed to: determine whether the at least two motion objects are involved in the fight based on at least one of physiological signals relating to the at least two motion objects or voice signals from the video scene.
However, Ma teaches the at least one processor is further directed to: determine whether the at least two motion objects are involved in the fight based on at least one of physiological signals relating to the at least two motion objects or voice signals from the video scene (see para. 0024, where Ma discusses comparing motion data to a threshold to determine whether two objects are fighting).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Ko with Ma to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform object fighting detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Ko in this manner in order to improve the detection of persons fighting by considering the motion created by the detected image regions indicative of violent force.   Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Ko, while the teaching of Ma continues to perform the same 

Claim 11 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 13 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 14 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 16 is rejected as applied to claim 8 as pertaining to a corresponding method.
Claim 18 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory computer readable medium.
Claim 19 is rejected as applied to claim 5 as pertaining to a corresponding non-transitory computer readable medium.
Claim 20 is rejected as applied to claim 6 as pertaining to a corresponding non-transitory computer readable medium.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	
Polak et al. (US 2019/0294881) discusses determining two objects are fighting based on probability scores.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663